                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    PRISCILLA STEWART                                          CIVIL ACTION

    VERSUS                                                      NO. 18-10058

    SMITTY’S SUPPLY, INC.                                    SECTION “R” (5)



                           ORDER AND REASONS


        Before the Court is defendant Smitty’s Supply, Inc.’s partial motion for

judgment on the pleadings.1 Because the plaintiff fails to allege any facts by

which the Court can find an action for intentional infliction of emotional

distress, and because the Louisiana Worker’s Compensation Act generally

bars Article 2315 claims, the Court grants the defendant’s motions.



I.      BACKGROUND

        This case arises out of Priscilla Stewart’s termination from her job at

Smitty’s Supply. While employed for the defendant, Stewart suffered an

injury to her knee and was reassigned to light work. 2 Four months later,

Smitty’s Supply terminated Stewart. 3         The purported reason for the


1       R. Doc. 17.
2       R. Doc. 1 at 2 ¶¶ 4-6.
3       Id. at 2 ¶ 7.
termination was “re-organization and consolidation.”4 Stewart avers that

this reason was only pretextual, and that she was replaced by a younger, non-

disabled employee.5 After receiving a right to sue letter from the EEOC,

Stewart filed a complaint against Smitty’s Supply alleging wrongful

termination.6    Stewart’s complaint alleges a host of causes of action,

including a claim under La. Civ. Code art. 2315 and a claim of infliction of

emotional distress.7 Smitty’s Supply filed a motion for judgment on the

pleadings, asking the Court to dismiss Stewart’s Article 2315 and infliction of

emotional distress claims.8



II.   LEGAL STANDARD

      “A motion for judgment on the pleadings under Rule 12(c) is subject to

the same standard as a motion to dismiss under Rule 12(b)(6).” Doe v.

MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008). In deciding a motion

under Rule 12(c), a court must determine whether the complaint, viewed in

the light most favorable to the plaintiff, states a valid claim for relief. Id. In

deciding this motion, the Court must look only to the pleadings, Brittan


4     Id.
5     Id. at 2 ¶¶ 8-9.
6     Id. at 3 ¶ 10.
7     Id. at 11.
8     R. Doc. 17.
                                        2
Commc'ns Int'l Corp. v. Sw. Bell Tel. Co., 313 F.3d 899, 904 (5th Cir. 2002),

and exhibits attached to the pleadings, see Voest-Alpine Trading USA Corp.

v. Bank of China, 142 F.3d 887, 891 n. 4 (5th Cir. 1998).



III. DISCUSSION

      Smitty’s Supply first requests dismissal of Stewart’s claim under Article

2315. Article 2315 is a general tort statute that covers a wide variety of claims.

It creates broad liability for “[e]very act whatever of man that causes damage

to another . . . .” La. Civ. Code art. 2315(A). But the Louisiana Workers’

Compensation Act provides the exclusive remedy for personal injuries

sustained in the course and scope of employment due to an employer’s fault,

and therefore generally bars tort claims under Article 2315 unless there is an

intentional act or an independent breach of a legally recognized duty. See

La. Civ. Code art. 23:1032 (“Except for intentional acts provided for in

Subsection B, the rights and remedies herein granted to an employee or his

dependent on account of an injury . . . shall be exclusive of all other rights,

remedies and claims for damages.”); see also Duncan v. Wal-Mart La., 863

F.3d 406, 408 n.1 (“The exclusivity provision of Louisiana Worker’s

Compensation Act would usually bar an employee’s suit for negligence

against her employer.”); Fox v. Commercial Union Ins. Co., 396 So. 3d 543,


                                        3
548 (La. App. 3 Cir. 1981) (holding that the Louisiana Worker’s

Compensation Act provides a substantive exception to the rule of Article

2315). Stewart does not quarrel with this analysis, and she “agrees that

federal and state anti-discrimination laws provide sufficient recovery

without having to rely on Louisiana’s Article 2315.”9 The Court finds that to

the extent the plaintiff asserts a garden-variety negligence claim via Article

2315, such a claim is barred.

      As discussed further below, the plaintiff also argues she can properly

plead an intentional infliction of emotional distress claim. An IIED claim

involves an intentional act and therefore is not subject to the Louisiana

Workers’ Compensation Act’s exclusivity provision. And because the

legislature has not enacted a specific remedial system for IIED, it falls under

the broad ambit of Article 2315. See Gluck v. Casino Am. Inc., 20 F. Supp.

2d 991, 995 (W.D. La. 1998) (“A plaintiff seeking to proceed against his

employer under Article 2315 need only allege the breach of a legally-

recognized duty (such as the prohibition against intentional infliction of

emotional distress) for which the state legislature has not specifically

provided a remedial scheme”); see also White v. Monsanto, 585 So. 2d 1205,

1209 (La. 1991) (considering Article 2315 in affirming IIED claims in


9     R. Doc. 22 at 1.
                                      4
Louisiana). Because the plaintiff seeks leave to amend her complaint to state

an IIED claim, the Court therefore dismisses Stewart’s Article 2315 claim

without prejudice.

      Smitty also seeks dismissal of Stewart’s intentional infliction of

emotional distress claim.     An action for IIED requires proof of three

elements: “(1) That the defendant’s conduct was extreme and outrageous;

(2) the emotional distress suffered by plaintiff was severe; and (3) the

defendant intended to inflict severe emotional distress or knew that such

distress would be certain or substantially certain to result from [its]

conduct.” White, 585 So. 2d 1205, 1209 (La. 1991). Courts have held that

unlawful termination alone is not sufficient in and of itself to support an IIED

claim. See, e.g., Wilson v. Monarch Paper Co., 939 F.2d 1138, 1144 (5th Cir.

1991).

      Outside of the general allegation of wrongful termination, the

plaintiff’s threadbare complaint alleges no facts supporting any of the

elements of IIED.     Nothing in the complaint suggests the defendant’s

conduct was “extreme and outrageous” in the degree required for an IIED

claim. Nor does the complaint allege any sort of emotional distress on

Stewart’s part, or indicate that the defendant intended to cause or knew it




                                       5
would cause such distress.     Rather, the complaint simply describes an

ordinary dispute over the reason for an employee’s termination.

      Stewart does not seriously contest that the facts alleged in the

complaint are insufficient to plausibly allege an IIED claim, nor could she.

Instead, she requests leave to amend her complaint to allege facts sufficient

to support an IIED claim. “The Court should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2). See also Foman v. Davis, 371 U.S. 178,

182 (1962) (“If the underlying facts or circumstances relied upon by a

plaintiff may be a proper subject of relief, he ought to be afforded an

opportunity to test his claim on the merits.”).

      When deciding whether leave to amend should be given, the Court

considers multiple factors, including “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, [and] futility of the amendment.”

Foman, 371 U.S. at 182. The Court finds none of these factors present here.

The Court will therefore dismiss Stewart’s Article 2315 and IIED claims

without prejudice and with leave to amend within twenty-one days of entry

of this Order.




                                      6
IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS the defendant’s partial

motion for judgment on the pleadings, and dismisses the plaintiff’s Article

2315 and IIED claims WITHOUT PREJUDICE. The Court GRANTS the

plaintiff leave to file an amended complaint within twenty-one days of this

Order.




         New Orleans, Louisiana, this _____
                                       31st day of October, 2019.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                    7
